(Por la Corte, a propuesta del
Juez Asociado Sr. Todd, Jr.)
Por CUANTO, dictada sentencia en este caso por la Corte de Dis-trito de Arecibo, la demandada apeló para ante este tribunal el día '14 de noviembre de 1940 y desde dicha fecha obtuvo de dicha corte varias prórrogas para radicar la. transcripción de la evidencia, ha-biendo vencido la última el 14 de mayo de 1941 sin haberla radicado;
Por Cuanto, la apelante solicitó de la corte inferior el 3 de julio de 1941 la concesión de una nueva prórroga la que le fué denegada;
Por Cuanto, basándose en los anteriores hechos, que aparecen com-probados por certificación del Secretario de la Corte de Distrito de Arecibo, los demandantes apelados radicaron ante este tribunal una moción solicitando la desestimación del recurso por abandono del mismo y no haber la apelante hecho gestión alguna para perfeccionar su apelación de acuerdo con la ley y el reglamento de este tribunal, de cuya moción notificó a la apelante;
*983PoR Cuanto, se celebró la vista de dicha moción el 21 de julio de 1941 con la sola asistencia del abogado de los apelados, a pesar de haber sido debidamente notificada la demandada -apelante;
PoR taNto, vistos los autos del caso y la regla 59 de nuestro re-glamento, se desestima, por abandono, el recurso.